Citation Nr: 1034448	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for liver cancer, to include as 
due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from February 1965 to December 
1968, including service in Vietnam; he also had service in the 
South Carolina Army National Guard.  In February 2009, the Board 
of Veterans' Appeals (Board) remanded the issues listed on the 
title page to the United States Department of Veterans Affairs 
(VA) Regional Office in Columbia, South Carolina (RO) for 
additional development, to include notice in accordance with 
Kent. v. Nicholson, 20 Vet. App. 1 (2006).  As the Veteran was 
provided relevant notice in March and May 2009, there has been 
substantial compliance with the Board remand on the issue decided 
below.

The issue of service connection for hypertension, to include as 
secondary to service-connected PTSD, is REMANDED to the RO via 
the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The original claim of service connection for liver disease, 
to include as due to exposure to herbicides, was denied by the RO 
in November 1996 and April 1997 and by the Board in November 
1998.

2.  The evidence received subsequent to the November 1998 denial 
does not relate to the unsubstantiated fact indicating that liver 
disease was caused or aggravated by service or service-connected 
disability and does not, by itself or in connection with the 
evidence previously assembled, raise a reasonable possibility of 
substantiating the claim for service connection for liver cancer, 
to include as due to exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The November 1998 Board decision that denied service 
connection for liver disease is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).
2.  New and material evidence has not been received to reopen a 
claim for service connection for liver cancer, to include as due 
to exposure to herbicides.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Adequate notice involving new and material evidence was not sent 
in this case until later in the claims process.  However, VA may 
proceed with adjudication of a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Letters were sent to the Veteran 
in March 2009 and May 2009 that informed him of the requirements 
needed to reopen a claim based on new and material evidence.  A 
supplemental statement of the case was issued in April 2010.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the above-noted 
letters.  

The Veteran was informed in the March and May 2009 letters about 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
notify a veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify a veteran of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  The 
Court also held that VA's obligation to provide a veteran with 
notice of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that was 
of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the VCAA notification letters provided to the 
Veteran in March and May 2009 comply with the holding in Kent.  
In essence, these letters informed the Veteran that the claim was 
originally denied because the disability was not shown to have 
either been incurred in or aggravated by service and that he must 
submit evidence showing that the disability is related to 
service, to include exposure to herbicides.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to 
provide a medical examination in a new and material evidence case 
unless it is first determined that the claim is reopened.  VA's 
duty to assist the Veteran in the development of his claim is not 
triggered unless and until a claim is reopened. See 38 U.S.C.A. § 
5103A. Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that 
unless new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (2007) (Holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant not 
entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issue decided on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  





Analysis of the Claim

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran seeks to reopen a claim of service connection for 
liver cancer, to include as due to exposure to herbicides.  
However, the Veteran has not submitted new and material evidence 
to reopen the previously denied claim, and the appeal will 
therefore be denied.  

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7104.  A final decision cannot be reopened unless 
new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any 
aspect of the Veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has liver cancer as a 
result of service, to include service exposure to herbicides.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).


The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
is due to service.  38 C.F.R. § 3.303; see also Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The issue of service connection for liver disease, to include as 
due to exposure to herbicides, was originally denied by the RO in 
rating decisions dated in November 1996 and April 1997 because 
the evidence did not show liver disease due to service, including 
exposure to herbicides; these denials were affirmed by the Board 
in November 1998 because new and material evidence was not 
received.  Service connection for liver disease as secondary to 
service-connected PTSD was denied by an unappealed rating 
decision in January 1999.  

The Veteran attempted to reopen his claim of service connection 
for liver disease, to include as due to exposure to herbicides, 
in May 2004.  The claim was denied in an August 2004 rating 
decision, and the Veteran timely appealed.

The evidence on file at the time of the November 1998 Board 
decision consisted of the Veteran's service treatment records, 
medical history and examination reports from the South 
Carolina Army National Guard, VA and private treatment records 
dated from February 1996 to March 1997, and a November 1996 VA 
Agent Orange evaluation.  

Evidence received since November 1998 consists of VA treatment 
records dated from May 1998 to June 2009, VA examination 
reports dated in September 2005 and April 2009, private 
treatment records dated from March 2007 to April 2008, and 
written statements by and on behalf of the Veteran.  

The Veteran had service in Vietnam and, therefore, is presumed 
to have been exposed to herbicides.  See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  The Veteran's service treatment 
records do not reveal any evidence of liver cancer, including 
on discharge medical history and examination reports in 
November 1968.  There are also no relevant complaints or 
findings on medical history and examination reports for the 
reserves in February 1984 and February 1988.  

Because liver cancer is not one of the presumptive diseases 
listed in 38 C.F.R. 
§ 3.309(e), there must be evidence showing that the Veteran's 
post-service liver cancer is causally related to service.  

It was reported in VA treatment records for 1996 that the 
Veteran had a liver transplant in November due to alcoholic 
liver disease.  

The evidence added to the claims files after November 1998 
includes March and August 2007 private liver biopsy reports, 
which note an absence of evidence of post-transplant 
complications.  

The evidence added to the claims files since November 1998 does 
not include any medical evidence that the Veteran's liver cancer, 
which was not shown until many years after service discharge, is 
due to service, including exposure to herbicides.   

The Board has reviewed the evidence received into the record 
since the November 1998 Board denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
a claim for service connection for liver cancer, to include as 
due to exposure to herbicides.  

Thus, the additional evidence received since the November 1998 RO 
decision does not relates to the unestablished facts necessary to 
substantiate the claim by showing a link between a current 
disability and service, nor does it raise a reasonable 
possibility of substantiating the claim.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the claimant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military service).  

The Board has considered the Veteran's written contentions on 
file.  However, the Veteran's statements are redundant of 
assertions made in connection with the prior claim, and, thus, 
are cumulative of evidence already considered.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was 
held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Here, however, none of the 
above criteria have been satisfied.  In other words, the Veteran 
is not competent to identify liver cancer, he did not report a 
contemporaneous medical diagnosis of liver cancer, and there is 
no lay testimony in service or soon thereafter that supports a 
later medical diagnosis of liver cancer.
Accordingly, the Board finds that the claim for service 
connection for liver cancer, to include as due to exposure to 
herbicides, is not reopened.


ORDER

As new and material evidence has not been received, service 
connection for liver cancer, to include as due to exposure to 
herbicides, is not reopened; the appeal is denied.


REMAND

With regard to the Veteran's claim of service connection for 
hypertension, to include as secondary to service-connected PTSD, 
although a VA evaluation was conducted in April 2009 in response 
to the February 2009 remand, the examiner concluded that the 
issue of whether the Veteran's hypertension is etiologically 
related to service-connected PTSD could not be resolved without 
resorting to speculation.  

However, to be adequate, more than a conclusion needs to be 
expressed that the etiology of a particular condition is not 
known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Rather, a sufficient rationale and supporting 
explanation need to be provided that addresses such matters as 
whether there is inadequate factual information, whether the 
question falls within the limits of current medical knowledge or 
scientific development, whether the cause of the condition in 
question is truly unknowable, and whether the question is so 
outside the norm of practice that it is really impossible for the 
examiner to use his or her medical expertise and training to 
render an opinion.  Also see Jones v. Shinseki, No. 07-3060 (U.S. 
Vet. App. Mar. 25, 2010) (The Court held that in order to rely on 
a statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or be apparent upon a review of 
the record.) 

According to VA's Adjudication Manual Rewrite, M21-MR, Part III, 
Subpart IV, Chapter 3, Section D 18(a), an examination report 
must be signed by a medical doctor when an examination has been 
conducted by a physician assistant or nurse practitioner.  In 
this case, however, the April 2009 VA opinion was obtained from a 
nurse practitioner, and there is no notation that it was reviewed 
by a medical doctor.

Accordingly, the issue of service connection for hypertension, to 
include as secondary to service-connected PTSD, is REMANDED for 
the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for hypertension since June 
2009, the date of the most recent medical 
evidence on file.  After securing the 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the Veteran 
that have not been previously secured.  If 
VA is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide him 
an opportunity to submit copies of the 
outstanding medical records.  

2.  After the above has been completed, the 
AMC/RO will arrange for the review of the 
Veteran's claims files by the nurse 
practitioner who provided the April 2009 
opinion for clarification.  If this health 
care provider is not available, the review 
will be conducted by another appropriate 
health care provider.  The following 
considerations will govern the review and 
evaluation:

a.  The claims folder, including 
all medical records obtained, and a 
copy of this remand, will be 
reviewed by the health care 
provider, who must acknowledge 
receipt and review of the claims 
folder, the medical records 
obtained, and a copy of this 
remand.  

b.  The health care provider will 
again be asked to opine as to 
whether the Veteran has 
hypertension due to service or 
service-connected PTSD, to include 
whether the hypertension was 
aggravated beyond normal 
progression by service-connected 
PTSD.  In all conclusions, the 
opinion must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must 
be typed.

c.  If the health care provider 
still cannot provide an opinion 
without resorting to speculation, 
the provider must discuss the 
questions noted above, namely 
whether there is additional factual 
information that would enable an 
examiner to provide a definitive 
opinion, whether the question falls 
within the limits of current 
medical knowledge or scientific 
development, whether the cause of 
the condition in question is truly 
unknowable, and whether the 
question is so outside the norm of 
practice that it is really 
impossible for the examiner to use 
his or her medical expertise and 
training to render an opinion.

d.  If the reviewer concludes 
that a cardiovascular 
examination is warranted in 
order to provide the above 
opinion, an examination will 
be conducted.

e.  If an examination is conducted, 
any necessary tests or studies must 
be conducted, and all clinical 
findings will be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared 
must be typed.

3.  After the above has been completed, the 
AMC/RO will review the claims files and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If the opinion is provided by a nurse 
practitioner or physician's assistant, it 
must be reviewed and approved by a medical 
doctor.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  The AMC/RO should then readjudicate the 
claim for service connection for 
hypertension, to include as secondary to 
service-connected PTSD.  If the benefit 
sought remains denied, the AMC/RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the Veteran unless he is 
notified.

The purposes of this remand are to ensure notice is complete, and 
to assist the Veteran with the development of his claim.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
 
By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issues.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


